UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MRC MEDIA, LLC,
                                Plaintiff,
                                                                      19-CV-9037 (JPO)
                     -v-
                                                                           ORDER
 FIERCE PUBLISHING COMPANY
 LIMITED et al.,
                      Defendants.



J. PAUL OETKEN, District Judge:

       This action was filed on September 27, 2019. Defendant did not answer, and no

appearance was entered on Defendant’s behalf. The Clerk of Court entered default against both

Defendants on January 29, 2020. (Dkt. Nos. 15–16.). Plaintiff, however, has not moved for

default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel.

       If Plaintiff fails by April 13, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: March 31, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
